UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENT FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. ) Globe Bancorp, Inc. (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) (CUSIP Number) December 31, 2001 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(c) CUSIP NO. 379 Page 2 of 4 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entity only). Globe Bancorp, Inc. Employee Stock Ownership Plan, 72-1498296 2. Check the Appropriate Box if a member of a Group (a) [ ] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Louisiana 5. Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power 22,520 6. Number of Shares Beneficially Owned by Each Reporting Person With Shared Voting Power 1,814 7. Number of Shares Beneficially Owned by Each Reporting Person With Sole Dispositive Power 22,520 8. Number of Shares Beneficially Owned by Each Reporting Person With Shared Dispositive Power 1,814 9. Aggregate Amount Beneficially Owned by Each Reporting Person 24,334 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented by Amount in Row (9) 8.0% 12. Type of Reporting Person EP Item 1(a) Name of Issuer Globe Bancorp, Inc. Item 1(b) Address of Issuer's 4051 Veterans Blvd., Suite 100
